Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 21-39, drawn to A method performed by a wireless transmit receive unit (WTRU), including a Q-Dimensional (QD)-Difference Triangle Set (DTS) Product Convolutional Code (PrCC) encoder, for encoding a QD-DTS PrCC of an output data stream, the method comprising the following limitations: A) determining a number of input bits received by each of a number of component encoders of the QD-DTS PrCC encoder; B) determining a number of available Encoded Bit Blocks (EBBs) of the QD-DTS PrCC encoder, each of the available EBBs including previously transmitted Transmit Segments (TSs) of the output data stream, wherein each of the previously transmitted TSs has a same bit length; C) selecting a number of EBBs from among the available EBBs according to a DTS indexing method, wherein the number of selected EBBs is Q-1, wherein Q is an integer value indicating a dimensionality of the QD-DTS PrCC, and wherein Q is greater than or equal to 2: D) generating a QD-DTS PrCC component codeword (QCC) according to the selected EBBs, the QCC including: (1) a new TS, (2) a number of Virtual Segments (VSs) equal to the number of the selected EBBs, and (3) a number of parity bits; E) generating an output data stream including at least the new TS included in the QCC, wherein the new TS is extracted from the QCC; and F) transmitting the output data stream []
Group II, claim(s) 40, drawn to method, performed by a Q-Dimensional (QD)-Difference Triangle Set (DTS) Product Convolutional Code (PrCC) decoder including any number of block encoders, a mapper, and a memory, for decoding a QD-DTS-PrCC of a data stream, the method comprising the following limitations: F) initializing memory locations of the QD-DTS-PrCC encoder to an all-zero state, the memory locations corresponding to Yrs,i = 0,1,...,(m— 1); G) inputting received encoded bit blocks (EBBs) (VTS.i, ..., VTS,i+m); while (j = 0; 7 < Lcw), performing in parallel or sequentially any of the following: H) fill nrs bits of a transmit segment (TS) of the component codeword having index j utilizing bits of a received EBB YTS,i; I) fill Q-1 virtual segment (VS) bits in the component codeword with index 
j utilizing bits of received TSs (VTS.i+1 ,…, VTS.i+m) according to a bit-mapping rule, wherein Q is an integer value greater than or equal to 2; and J) decode the component codeword i according to a decoding rule for this component code; and K) correct or update EBBS VTS.0 - VTS.DTS(u), u = 0, 1,...,(Q — 1) defined by a bit-mapper satisfying certain rules for decoding the QD-DTS-PrCc..

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature sensitive eyes of Group I is an entirely different method (a method for encoding) from that of Group II (a method for decoding).

During a telephone conversation with Quasim A Shah on 12/20/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-39.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 40 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Allowable Subject Matter
Claims 21-39 are allowed.

The following is an examiner’s statement of reasons for allowance:
the current invention is directed to an encoder in a transmission device for generating a Q Dimensional Difference Triangle Set Product Convolutional Coded data stream and transmitting the data stream.
The Prior Art of Record, and in particular Limberg; Allen LeRoy (US 20110113301 A1) teach A receiver for iterative-diversity reception of data transmitted by concatenated convolutional code (CCC) from at least one vestigial-sideband amplitude-modulation (8-VSB) transmitter transmitting using a respective radio-frequency carrier wave modulated in accordance with portions of said CCC, each said portion of said CCC being transmitted a respective initial time and a respective final time after a prescribed delay, said CCC formed from a Gray-coded outer convolutional code and a subsequent binary-coded inner convolutional code forming a 12-phase trellis code in accordance with a Gray-labeling procedure, said outer convolutional code encoding de-interleaved data and being symbol-interleaved before encoding within said inner convolutional code so said inner convolutional code has implied symbol interleaving in which the original order of data bits is preserved, said receiver comprising: tuner apparatus connected for selecting said modulated radio-frequency carrier waves from said at least one vestigial-sideband amplitude-modulation (8-VSB) transmitter and converting them to baseband, for generating reproductions of said portions of said finally transmitted CCC and for earlier generating reproductions of said portions of said initially transmitted CCC; delay memory connected for delaying said reproductions of said portions of said initially transmitted CCC to supply delayed reproductions of said portions of said initially transmitted CCC that are contemporaneous with corresponding ones of said reproductions of said portions of said finally transmitted CCC; a first turbo decoder connected for recovering respective first sets of successive soft data bits from said reproductions of said portions of said finally transmitted CCC; a second turbo decoder connected for recovering respective second sets of successive soft data bits from said delayed reproductions of said portions of said initially transmitted CCC, said first and said second turbo decoders being similar in construction, each of said first and said second turbo decoders being adapted for decoding said CCC formed from said Gray-coded outer convolutional code and said subsequent binary-coded inner convolutional code having implied symbol interleaving in which the original order of data bits is preserved; an information-exchange unit connected for exchanging decoding information between said first turbo decoder and said second turbo decoder; and a hard-decision unit connected for generating a respective set of hard data bits responsive to each of said first sets of successive soft data bits.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method performed by a wireless transmit receive unit (WTRU), including a Q-Dimensional (QD)-Difference Triangle Set (DTS) Product Convolutional Code (PrCC) encoder, for encoding a QD-DTS PrCC of an output data stream, the method comprising: determining a number of input bits received by each of a number of component encoders of the QD-DTS PrCC encoder; determining a number of available Encoded Bit Blocks (EBBs) of the QD-DTS PrCC encoder, each of the available EBBs including previously transmitted Transmit Segments (TSs) of the output data stream, wherein each of the previously transmitted TSs has a same bit length; selecting a number of EBBs from among the available EBBs according to a DTS indexing method, wherein the number of selected EBBs is Q-1, wherein Q is an integer value indicating a dimensionality of the QD-DTS PrCC, and wherein Q is greater than or equal to 2: generating a QD-DTS PrCC component codeword (QCC) according to the selected EBBs, the QCC including: (1) a new TS, (2) a number of Virtual Segments (VSs) equal to the number of the selected EBBs, and (3) a number of parity bits; generating an output data stream including at least the new TS included in the QCC, wherein the new TS is extracted from the QCC; and transmitting the output data stream” as taught by claim 21. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 21.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A Q-Dimensional (QD)-Difference Triangle Set (DTS) Product Convolutional Code (PrCC) encoder including any number of block encoders, a mapper, and a memory, for encoding a QD-DTS-PrCC of an output data stream, the encoder configured to: determine a number of input bits received by each of a number of component encoders of the QD-DTS PrCC encoder; determine a number of available Encoded Bit Blocks (EBBs) of the QD-DTS Prec encoder, each of the available EBBs including previously transmitted Transmit Segments (TSs) of the output data stream, wherein each of the previously transmitted TSs has a same bit length; select a number of EBBs from among the available EBBs according to a DTS indexing method, wherein the number of selected EBBs is Q-1, wherein Q is an integer value indicating a dimensionality of the QD-DTS PrCC, and wherein Q is greater than or equal to 2: generate a QD-DTS PrCC component codeword (QCC) according to the selected EBBs, the QCC including: (1) a new TS, (2) a number of Virtual Segments (VSs) equal to the number of the selected EBBs, and (3) a number of parity bits; generate an output data stream including at least the new TS included in the QCC, wherein the new TS is extracted from the QCC; and transmit the output data stream” as taught by claim 31. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 31.
Claims 22-30 and 32-39 are allowed since dependent claims inherit all the limitations of any claims from which they depend and any intervening claims and in view of the fact that claims 22-30 and claims 32-39 depend from respective claims 21 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20120236922 A1 is directed to the use of a serially concatenated convolutional code in a digital broadcasting system, and is a good teaching reference.
US 20120063443 A1 is directed to a method for interleaving a parallel concatenated convolutional code in a digital broadcasting signal and is a good teaching reference.
US 20110113301 A1 is directed to the use of a parallel concatenated convolutional code in a over there broadcasting system for broadcast DVT signals, and is a good teaching reference.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 40 needs to be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112